Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/15/2021 has been entered. Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooks (US 9,772,655).
Re claim 1: Brooks discloses a multifunctional light-control accessory frame, comprising at least three accessory borders (208A-D, fig. 2) and at least three angle joints (204A-D, fig. 2), the three angle joints (204A-D) connecting the three accessory borders (208A-D) to form a frame (see fig. 1A), wherein an inverted buckling member (336, fig. 3B) for being joined with a lamp body is laterally and perpendicularly disposed (see fig. 3B) on a side wall (wall of 328, fig. 3B) of the angle joint (204, fig. 3B); a sheet mounting groove (groove of 314, fig. 3A) for mounting a light-control sheet and a lattice mounting groove (groove of 370, fig. 3A) for mounting a beam-forming lattice are disposed on the inner side of the accessory border (side of 370, fig. 3A); a light shielding plate mounting area (flat area around 370, fig. 3A) and a filter paper clamping 

Re claim 6: Brooks discloses a protruding pattern (352, fig. 3B) is provided on the surface of the angle joint (surface of 372, fig. 3B).  

Re claim 8: Brooks discloses the light shielding plate mounting area (flat area around 370, fig. 3A) is provided with at least one positioning plate (130, fig. 1A), and the light shielding plate quick-mounting structure (364, fig. 3A) is locked (see Col. 4 lines 51-57onto the positioning plate (130, fig. 3A). 

Re claim 9: Brooks discloses the filter paper clamping plate mounting area (area around 314, fig. 3A) is provided with a filter paper clamping plate (112, fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 9,772,655) in view of Brooker et al. (US 2007/0056701).
Re claim 7: Brooks teaches a protruding pattern is formed of a bump (352, fig. 3B)

Brooker teaches a protruding pattern (18, fig. 3) is formed of multiple bumps (see fig. 3).
Therefore, in view of Brooker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional bump to the protruding pattern of Brook such that there are multiple bumps, in order to an additional connection between the components to further secure them together.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 9,772,655) in view of Santoro et al. (US 8,038,315) (hereinafter Santoro).
Re claim 10: Brooks fails to teach the sheet mounting groove is a groove with a slope, and the light shielding plate mounting area is a T-shaped groove which is narrow outside and wide inside.
Santoro teaches a sheet mounting groove (groove holding 2, fig. 5) is a groove with a slope (see fig. 5), and the light shielding plate mounting area (area adjacent 32, fig. 5) is a T-shaped groove (groove adjacent 32, fig. 5) which is narrow outside and wide inside (see fig. 5).
Therefore, in view of Santoro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the sheet mounting groove to be a groove with a slope and the light shielding plate mounting area to be a T-shaped groove which is narrow outside and wide inside, in order to adjust the size of the groove to accommodate a desired component.
It would have been an obvious matter of design choice to change the shape of the sheet mounting groove to be a groove with a slope and the light shielding plate mounting area to be a T-shaped groove which is narrow outside and wide inside, since it has been held that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
	Regarding applicant's argument that the Brooks' element 314 is an edge part housing frame rim, not a groove for mounting a light-control sheet of claim 1, the examiner respectfully disagrees. The examiner notes that the term groove can be defined as "a long narrow channel or depression" by Merriam-Webster. The examiner clarifies that 314 is not being interpreted as the groove but rather element 314 can be broadly interpreted to have a groove in an area between 312A and 304A or an area between 314 and 312A since the sidewalls of 314 and 312A or the sidewalls in the middle portion of 314 form a long narrow channel.
Regarding applicant's argument that Brooks' element 370 cannot be a shielding plate quick-mounting structure, the examiner respectfully disagrees. The examiner notes that recited limitation "shielding plate quick-mounting structure" is broadly claimed an does not recite any type of further limiting structure where a fastener hole cannot be broadly interpreted as a shielding plate quick mounting structure. It is noted that the claim only recites a structure but fails to specify and recite what structure is the shield plate quick mounting structure is.
Regarding applicant's argument that "Nor can Brooks' edge part housing frame rim 314 be said to be a filter paper clamping plate mounting area", the examiner again notes that the claim is broadly claimed and fails to provide any further limiting structure where the surface of 
The examiner notes no additional arguments have been presented for the Brooker and Santoro references.

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a multifunctional light-control accessory frame, comprising at least three accessory borders and at least three angle joints, the three angle joints connecting the three accessory borders to form a frame, wherein an inverted buckling member for being joined with a lamp body is laterally and perpendicularly disposed on a. side wall of the angle joint; a sheet mounting groove for mounting a light-control sheet and a lattice mounting groove for mounting a beam-forming lattice are disposed on the inner side of the accessory border; a light shielding plate mounting area and a filter paper clamping plate mounting area are disposed on the outer side of the accessory border. and a light shielding plate quick-mounting structure is mounted on the light shielding plate mounting area, wherein the light shielding plate quick-mounting structure comprises two rotary shaft fixing screws, two accessory quick-mounting assemblies, and a rotary shaft connecting rod, the rotary shaft connecting rod being provided in advance with a plane for mounting a light shielding plate; and wherein the two accessory quick-mounting assemblies being disposed on the accessory border, the two rotary shaft fixing screws being respectively located on upper and lower ends of the rotary shaft connecting rod, and the rotary shaft fixing screws passing through the accessory 
The closest prior art, Brooks (US 9,772,655), teaches A multifunctional light-control accessory frame, comprising at least three accessory borders and at least three angle joints, the three angle joints connecting the three accessory borders to form a frame, wherein an inverted buckling member for being joined with a lamp body is laterally and perpendicularly disposed on a. side wall of the angle joint; a sheet mounting groove for mounting a light-control sheet and a lattice mounting groove for mounting a beam-forming lattice are disposed on the inner side of the accessory border; a light shielding plate mounting area and a filter paper clamping plate mounting area are disposed on the outer side of the accessory border, and a light shielding plate quick-mounting structure is mounted on the light shielding plate mounting area.
However, Brooks, does not include the light shielding plate quick-mounting structure comprises two rotary shaft fixing screws, two accessory quick-mounting assemblies, and a rotary shaft connecting rod, the rotary shaft connecting rod being provided in advance with a plane for mounting a light shielding plate; and wherein the two accessory quick-mounting assemblies being disposed on the accessory border, the two rotary shaft fixing screws being respectively located on upper and lower ends of the rotary shaft connecting rod, and the rotary shaft fixing screws passing through the accessory quick-mounting assemblies to be locked onto the rotary connecting rod as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Brooks reference in the manner required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al. (US 9,885,460) and Vazquez (US 2011/0286209) disclose a similar light control accessory with the light shielding plate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENG SONG/Primary Examiner, Art Unit 2875